Per Curiam *863Jeanne Eisele appeals her conviction for driving while intoxicated following a bench trial. She contends the circuit court erred in denying her motion to suppress and admitting all evidence obtained as a result of the traffic stop because the stop was an unconstitutional seizure. Upon review of the briefs and the record, we find no error and affirm the judgment of conviction. Because a published opinion would serve no jurisprudential purpose, we have provided the parties with a Memorandum explaining the reasons for our decision.
AFFIRMED. Rule 30.25(b)